United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-2140
                                    ___________

International Union of Operating       *
Engineers, Local 49,                   *
                                       *
                  Appellant,           * Appeal from the United States
                                       * District Court for the District
      v.                               * of Minnesota.
                                       *
Associated General Contractors of      *      [UNPUBLISHED]
Minnesota, Inc.,                       *
                                       *
                  Appellee.            *
                                  ___________

                              Submitted: December 15, 1999

                                   Filed: December 23, 1999
                                    ___________

Before WOLLMAN, Chief Judge, FAGG, Circuit Judge, and BATTEY,* District
      Judge.
                            ___________

PER CURIAM.

      The International Union of Operating Engineers's appeal from the district court's
adverse ruling denying the Union's motion to vacate or modify an arbitration award has
been submitted on the briefs. Having considered the record and the parties'


      *
       The Honorable Richard H. Battey, United States District Judge for the District
of South Dakota, sitting by designation.
submissions, we conclude the district court's rulings that the arbitration award draws
its essence from the collective bargaining agreement in question and that the award
does not exceed the arbitrator's authority are clearly correct. We thus affirm on the
basis of the district court's well-written memorandum opinion and order. See 8th Cir.
R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-